DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 9 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent 11,342,209 [hereinafter ‘209]. 
Referring to claim 1 of the instant application, claim 9 of ‘209 claims an apparatus for measuring a temperature internal to a process chamber (see base claim 1 of ‘209), comprising:
a lamp radiation filtering window configured to be positioned between a lamp radiation source and a light pipe, wherein the lamp radiation filtering window, the lamp radiation source, and the light pipe are internal to the process chamber;
the light pipe having a first end with a bevel configured to redirect infrared radiation through the light pipe and having a second end distal to the first end;
an optical assembly configured to collimate, filter, and focus the infrared radiation from the second end of the light pipe;
an optical detector configured to receive an output from the optical assembly and to generate at least one signal representative of the infrared radiation; and
a temperature circuit that transforms the at least one signal into a temperature value.

Referring to claim 8 of the instant application, claim 9 of ‘209 claims (see intervening claim 8 of ‘209) that the optical assembly includes a first aspherical condenser lens, an optical bandpass filter, and a second aspherical condenser lens.

Referring to claim 9 of the instant application, claim 9 of ‘209 claims that the optical assembly further includes a germanium lens with antireflective coating intervening between the first aspherical condenser lens and the second aspherical condenser lens.

Claims 2 and 3 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of ‘209 in view of claim 2 of ‘209. 
Referring to claim 2 of the instant application, claim 9 of ‘209 claims all of the limitations of claim 2 of the instant application, as stated above with respect to claim 1 of the instant application, except for the lamp radiation filtering window being made of a wet quartz material that absorbs radiation with a wavelength of approximately 2.7 microns to approximately 2.8 microns.
However, claim 2 of ‘209 claims that the lamp radiation filtering window is made of a wet quartz material that absorbs radiation with a wavelength of approximately 2.7 microns to approximately 2.8 microns for measuring the temperature internal to the process chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 of ‘209 by claiming that the lamp radiation filtering window is made of a wet quartz material that absorbs radiation with a wavelength of approximately 2.7 microns to approximately 2.8 microns, as in claim 2 of ‘209, for measuring the temperature internal to the process chamber.

Referring to claim 3 of the instant application, claim 9 of ‘209 in view of claim 2 of ‘209 claim all of the limitations of claim 3 of the instant application, as stated above with respect to claim 2 of the instant application, except for the wet quartz having an OH content of approximately 1000 parts per million (ppm) to approximately 1200 ppm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 of ‘209 in view of claim 2 of ‘209 by claiming that the wet quartz has an OH content of approximately 1000 parts per million (ppm) to approximately 1200 ppm in order to provide a desired accuracy for measuring the temperature internal to the process chamber; and since the particular type of material used to make the wet quartz claimed by applicant is only considered to be the use of a “preferred” or “optimum” wet quartz material out of a plurality of wet-quartz materials that a person having ordinary skill in the art at the time the invention was made would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Claim 4 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of ‘209 in view of claim 3 of ‘209. 
Referring to claim 4 of the instant application, claim 9 of ‘209 claims all of the limitations of claim 4 of the instant application, as stated above with respect to claim 1 of the instant application, except for the light pipe being made of a sapphire material.
However, claim 3 of ‘209 claims that the light pipe is made of a sapphire material for measuring the temperature internal to the process chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 of ‘209 by claiming that the light pipe is made of a sapphire material, as in claim 3 of ‘209, for measuring the temperature internal to the process chamber.

Claim 5 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of ‘209 in view of claim 5 of ‘209. 
Referring to claim 5 of the instant application, claim 9 of ‘209 claims all of the limitations of claim 5 of the instant application, as stated above with respect to claim 1 of the instant application, except for the bevel having an angle of approximately 45 degrees.
However, claim 5 of ‘209 claims that the bevel has an angle of approximately 45 degrees for measuring the temperature internal to the process chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 of ‘209 by claiming that the bevel has an angle of approximately 45 degrees, as in claim 5 of ‘209, for measuring the temperature internal to the process chamber.

Claim 6 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of ‘209 in view of claim 6 of ‘209. 
Referring to claim 6 of the instant application, claim 9 of ‘209 claims all of the limitations of claim 6 of the instant application, as stated above with respect to claim 1 of the instant application, except for a sheath that is configured to enclose the light pipe while providing an opening at the first end of the light pipe that is configured to allow infrared radiation into the light pipe, the sheath being configured with a purge channel that is configured to surround the light pipe and flow a purge gas to reduce contamination of the light pipe.
However, claim 6 of ‘209 claims that he apparatus comprises a sheath that is configured to enclose the light pipe while providing an opening at the first end of the light pipe that is configured to allow infrared radiation into the light pipe, the sheath being configured with a purge channel that is configured to surround the light pipe and flow a purge gas to reduce contamination of the light pipe for measuring the temperature internal to the process chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 of ‘209 by claiming a sheath that is configured to enclose the light pipe while providing an opening at the first end of the light pipe that is configured to allow infrared radiation into the light pipe, the sheath being configured with a purge channel that is configured to surround the light pipe and flow a purge gas to reduce contamination of the light pipe, as in claim 6 of ‘209, for measuring the temperature internal to the process chamber.

Claim 7 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of ‘209 in view of claim 7 of ‘209. 
Referring to claim 7 of the instant application, claim 9 of ‘209 claims all of the limitations of claim 7 of the instant application, as stated above with respect to claim 1 of the instant application, except for a housing with liquid cooling channels that surrounds at least part of the light pipe and the optical assembly and configured to flow coolant to reduce background thermal emission.
However, claim 7 of ‘209 claims that the apparatus comprises a housing with liquid cooling channels that surrounds at least part of the light pipe and the optical assembly and configured to flow coolant to reduce background thermal emission for measuring the temperature internal to the process chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 of ‘209 by claiming a housing with liquid cooling channels that surrounds at least part of the light pipe and the optical assembly and configured to flow coolant to reduce background thermal emission, as in claim 7 of ‘209, for measuring the temperature internal to the process chamber.

Claims 10 and 15-17 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of ‘209. 
Referring to claim 10 of the instant application, claim 19 of ‘209 claims an apparatus for measuring a temperature internal to a process chamber (see base claim 10 of ‘209), comprising:
a light pipe configured to be positioned internally in the process chamber with (between) a lamp radiation filtering window internal to the process chamber positioned between the light pipe and a lamp radiation source internal to the process chamber, the light pipe having a first end with a bevel configured to redirect infrared radiation through the light pipe and having a second end distal to the first end;
an optical assembly configured to collimate, filter, and focus the infrared radiation from the second end of the light pipe;
an optical detector configured to receive an output from the optical assembly and to generate at least one signal representative of the infrared radiation; and
a temperature circuit that transforms the at least one signal into a temperature value.

Referring to claim 15 of the instant application, claim 19 of ‘209 claims (see intervening claim 17 of ‘209) that the apparatus further comprises a sheath configured to enclose the light pipe while providing an opening at the first end of the light pipe that is configured to allow infrared radiation into the light pipe.

Referring to claim 16 of the instant application, claim 19 of ‘209 claims (see intervening claim 18 of ‘209) that the sheath is configured with a purge channel that is configured to surround the light pipe and flow a purge gas to reduce contamination of the light pipe.

Referring to claim 17 of the instant application, claim 19 of ‘209 claims that the apparatus further comprises a housing that surrounds at least part of the light pipe and optical assembly, the housing having liquid cooling channels to flow coolant to reduce background thermal noise.

Claim 11 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of ‘209 in view of claim 11 of ‘209. 
Referring to claim 11 of the instant application, claim 19 of ‘209 claims all of the limitations of claim 11 of the instant application, as stated above with respect to claim 10 of the instant application, except for the light pipe being configured to detect radiation with a wavelength of approximately 2.7 microns to approximately 2.8 microns.
However, claim 11 of ‘209 claims that the light pipe is configured to detect radiation with a wavelength of approximately 2.7 microns to approximately 2.8 microns for measuring the temperature internal to the process chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19 of ‘209 by claiming that the light pipe is configured to detect radiation with a wavelength of approximately 2.7 microns to approximately 2.8 microns, as in claim 11 of ‘209, for measuring the temperature internal to the process chamber.

Claim 12 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of ‘209 in view of claim 12 of ‘209. 
Referring to claim 12 of the instant application, claim 19 of ‘209 claims all of the limitations of claim 12 of the instant application, as stated above with respect to claim 10 of the instant application, except for the light pipe being made of a sapphire material.
However, claim 12 of ‘209 claims that the light pipe is made of a sapphire material for measuring the temperature internal to the process chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19 of ‘209 by claiming that the light pipe is made of a sapphire material, as in claim 12 of ‘209, for measuring the temperature internal to the process chamber.

Claim 13 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of ‘209.
Referring to claim 13 of the instant application, claim 19 of ‘209 claims all of the limitations of claim 13 of the instant application, as stated above with respect to claim 10 of the instant application, except for explicitly claiming that the light pipe has a diameter of approximately 2 millimeters.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19 of ‘209 by claiming that the light pipe has a diameter of approximately 2 millimeters since claim 19 of ‘209 claims that the pipe has a diameter (a pipe is tubular having a diameter) in order to provide a desired accuracy for measuring the temperature internal to the process chamber; and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Claim 14 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of ‘209 in view of claim 14 of ‘209. 
Referring to claim 14 of the instant application, claim 19 of ‘209 claims all of the limitations of claim 14 of the instant application, as stated above with respect to claim 10 of the instant application, except for the bevel having an angle of approximately 45 degrees.
However, claim 14 of ‘209 claims that the bevel has an angle of approximately 45 degrees for measuring the temperature internal to the process chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19 of ‘209 by claiming that the bevel has an angle of approximately 45 degrees, as in claim 14 of ‘209, for measuring the temperature internal to the process chamber.

Claims 18 and 19 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of ‘209 in view of claim 16 of ‘209. 
Referring to claim 18 of the instant application, claim 19 of ‘209 claims all of the limitations of claim 18 of the instant application, as stated above with respect to claim 10 of the instant application, except for the optical assembly including a first aspherical condenser lens, an optical bandpass filter, and a second aspherical condenser lens.
However, claim 16 of ‘209 claims (see intervening claim 15 of ‘209) that the optical assembly includes a first aspherical condenser lens, an optical bandpass filter, and a second aspherical condenser lens for measuring the temperature internal to the process chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19 of ‘209 by claiming that the optical assembly includes a first aspherical condenser lens, an optical bandpass filter, and a second aspherical condenser lens, as in claim 16 of ‘209, for measuring the temperature internal to the process chamber.

Referring to claim 19 of the instant application, claim 19 of ‘209 in view of claim 16 of ‘209 claim all of the limitations of claim 19 of the instant application, as stated above with respect to claim 18 of the instant application, wherein claim 16 of ‘209 claims that the optical assembly further includes a germanium filter with antireflective coating.

Claim 20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of ‘209.
Claim 20 of ‘209 an apparatus for measuring a temperature internal to a process chamber, comprising:
a light pipe configured to be positioned internally in the process chamber with (between) a lamp radiation filtering window internal to the process chamber positioned between the light pipe and a lamp radiation source internal to the process chamber, the light pipe having a first end with a bevel configured to redirect infrared radiation through the light pipe and having a second end distal to the first end;
an optical assembly configured to collimate, filter, and focus the infrared radiation from the second end of the light pipe;
an optical detector configured to receive an output from the optical assembly and to generate at least one signal representative of the infrared radiation;
a temperature circuit that transforms the at least one signal into a temperature value; and
a controller that is configured to receive the temperature value and to adjust one or more processes of the process chamber based on the temperature value.

Allowable Subject Matter
Claims 1-20 would be allowable if upon the proper filing of a terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus for measuring a temperature internal to a process chamber, comprising a lamp radiation filtering window configured to be positioned between a lamp radiation source and a light pipe; the light pipe having a first end with a bevel configured to redirect infrared radiation through the light pipe and having a second end distal to the first end; and an optical assembly configured to collimate, filter, and focus the infrared radiation from the second end of the light pipe (claim 1).
An apparatus for measuring a temperature internal to a process chamber, comprising a light pipe configured to be positioned internally in the process chamber with a lamp radiation filtering window internal to the process chamber positioned between the light pipe and a lamp radiation source internal to the process chamber, the light pipe having a first end with a bevel configured to redirect infrared radiation through the light pipe and having a second end distal to the first end; and an optical assembly configured to collimate, filter, and focus the infrared radiation from the second end of the light pipe (claim 10).
An apparatus for measuring a temperature internal to a process chamber, comprising a light pipe configured to be positioned internally in the process chamber with a lamp radiation filtering window internal to the process chamber positioned between the light pipe and a lamp radiation source internal to the process chamber, the light pipe having a first end with a bevel configured to redirect infrared radiation through the light pipe and having a second end distal to the first end; and an optical assembly configured to collimate, filter, and focus the infrared radiation from the second end of the light pipe (claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
12/14/22